                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8         DAVID LAPA,                                 Case No. 19-cv-02694-MMC
                                                        Plaintiff,
                                  9
                                                                                        ORDER GRANTING DEFENDANT'S
                                                 v.                                     MOTION TO STAY; VACATING
                                  10
                                                                                        HEARING
                                  11        MASSAGE ENVY FRANCHISING, LLC,
                                                                                        Re: Dkt. No. 48
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court is defendant Massage Envy Franchising, LLC’s (“MEF”) Motion,

                                  15   filed July 19, 2019, “to Stay Proceedings Pending Settlement in Related Case.” Plaintiff

                                  16   David Lapa (“Lapa”) has filed opposition, to which MEF has replied. Having read and

                                  17   considered the papers filed in support of and in opposition to the motion, the Court

                                  18   deems the matter appropriate for determination on the parties’ respective written

                                  19   submissions, VACATES the hearing scheduled for August 23, 2019, and rules as follows.

                                  20           In the instant action (hereinafter, “Lapa Action”), Lapa alleges that in 2011 he

                                  21   entered into a “Membership Agreement” with MEF (see Compl. ¶ 16), that the agreement

                                  22   required him to pay a “monthly membership fee” of $59.00, and that, in March 2018, MEF

                                  23   raised the monthly fee to $70.00 (see Compl. ¶ 17). According to Lapa, the agreement

                                  24   contains a provision he contends precludes MEF from raising the monthly fee. (See

                                  25   Compl. ¶¶ 1-2, 22-23.) Based on said allegation, Lapa, who seeks to proceed on behalf

                                  26   of a class “comprised of all persons in New York who . . . were or are presently enrolled

                                  27   in a Massage Envy membership and whose monthly membership fee was increased

                                  28   //
                                  1    above the amount stated in their Membership Agreement” (see Compl. ¶ 29),1 asserts

                                  2    five causes of action, titled, respectively, “Unfair and Deceptive Business Practices, N.Y.

                                  3    Gen. Bus. L. § 349,” “False Advertising, N.Y. Gen. Bus. L. § 350,” “Negligent

                                  4    Misrepresentation,” “Intentional Misrepresentation/Fraud,” and “Restitution.”

                                  5           The Lapa Action is related to another action pending before the undersigned,

                                  6    specifically, McKinney-Dropnis v. Massage Envy Franchising, LLC, Case No. 16-6450

                                  7    MMC (“McKinney Action”) (see Related Case Order, filed June 19, 2019), wherein the

                                  8    plaintiffs assert claims based on the same set of facts alleged in the Lapa Action,

                                  9    specifically, that MEF raised their monthly fee in violation of the same contractual

                                  10   provisions at issue in the Lapa Action.

                                  11          On June 7, 2019, the Court, in the McKinney Action, preliminarily approved a

                                  12   nationwide class settlement agreement, and, in so doing, conditionally certified a class
Northern District of California
 United States District Court




                                  13   comprising “[a]ll members of an ME location since November 4, 2006, whose monthly

                                  14   membership fee has been increased above the amount stated in their Membership

                                  15   Agreement . . . prior to [June 7, 2019].” (See Order, filed June 7, 2019, ¶ 3.)

                                  16          By the instant motion, MEF seeks an order staying the above-titled action, pending

                                  17   the Court’s decision as to whether to grant final approval of the settlement agreement in

                                  18   the McKinney Action.

                                  19          “[T]he power to stay proceedings is incidental to the power inherent in every court

                                  20   to control the disposition of the causes on its docket with economy of time and effort for

                                  21   itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254

                                  22   (1936). In deciding whether to stay proceedings pending resolution of another action, a

                                  23   district court must weigh “the competing interests which will be affected by the granting or

                                  24   refusal to grant a stay,” including (1) “the possible damage which may result from the

                                  25   granting of a stay,” (2) “the hardship or inequity which a party may suffer in being

                                  26
                                  27
                                             Lapa, a resident of New York (see Compl. ¶ 11), alleges he “bought a Massage
                                              1

                                  28   Envy membership” in New York (see Compl. ¶ 16).

                                                                                    2
                                  1    required to go forward,” and (3) “the orderly course of justice measured in terms of the

                                  2    simplifying or complicating of issues, proof, and questions of law which could be

                                  3    expected to result from a stay.” See Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th

                                  4    Cir. 2005) (internal quotation and citation omitted).

                                  5           Here, the Court considers at the outset the last of the above-referenced three

                                  6    factors. There is no dispute that Lapa, as well as all members of the putative class in the

                                  7    Lapa Action, is a member of the class conditionally certified in the McKinney Action.2

                                  8    Under such circumstances, if the Court were to grant final approval of the McKinney

                                  9    Action settlement, that order would not only simplify the issues, proof, and questions of

                                  10   law presented by the Lapa Action, but would fully resolve them. In particular, under the

                                  11   terms of the settlement agreement, class members must release all claims based on “an

                                  12   increase of the monthly Membership fee additional to the amount initially stated by the
Northern District of California
 United States District Court




                                  13   Membership Agreement” (see Krinsky Decl. Ex. D at 9), and, as noted above, the claims

                                  14   in both the McKinney Action and the Lapa Action are based on that same assertion. See

                                  15   Hesse v. Sprint Corp., 598 F.3d 581, 590-91 (9th Cir. 2010) (explaining court-approved

                                  16   class action settlement agreements bar class members from asserting claims based on

                                  17   “same set of facts as the claims that gave rise to the settlement”; citing cases). In the

                                  18   absence of a stay, resources likely will be expended by the parties and the Court in the

                                  19   Lapa Action in connection with such matters as the initial disclosures, the case

                                  20   management conference, and any challenge to the complaint3 -- all of which would be

                                  21   unnecessary if final approval of the settlement is granted.

                                  22          Accordingly, the third factor strongly weighs in favor of a stay.

                                  23          The remaining factors require the Court to consider whether Lapa would be

                                  24   harmed by a stay and whether MEF would be harmed in the absence of a stay. These

                                  25

                                  26
                                              2
                                               Lapa states he intends to object to the terms of the settlement (see Pl.’s Opp. at
                                       1:25-26), thereby indicating he does not intend to opt out. See Fed. R. Civ. P. 23(e)(5)
                                  27   (providing “class member” may object to proposed settlement).
                                              3
                                  28              MEF has not yet filed a response to the complaint.

                                                                                      3
                                  1    factors also weigh in favor of a stay. Although Lapa argues he would be prejudiced by a

                                  2    stay of “indeterminate” length (see Pl.’s Opp. at 3:11-12), the final approval hearing in the

                                  3    McKinney Action is scheduled for November 1, 2019 (see Order, filed June 3, 2019,

                                  4    ¶ 23). Consequently, the proposed stay would last approximately two and half months,

                                  5    and Lapa fails to identify any prejudice likely to result from a stay of such limited duration.

                                  6    By contrast, if the requested relief is not granted, MEF will be required to expend

                                  7    resources to defend a class action that, although pending court approval, it already has

                                  8    settled.

                                  9           Accordingly, a stay of the instant action is warranted.

                                  10                                          CONCLUSION

                                  11          For the reasons stated above, MEF’s motion for a stay is hereby GRANTED, and

                                  12   the above-titled action is hereby STAYED, pending the Court’s decision as to whether to
Northern District of California
 United States District Court




                                  13   grant final approval of the settlement agreement in the McKinney Action.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: August 19, 2019
                                                                                                MAXINE M. CHESNEY
                                  17                                                            United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
